Title: To George Washington from Robert R. Livingston, 8 July 1795
From: Livingston, Robert R.
To: Washington, George


          
            Dear Sir
            ClerMont [N.Y.] 8th July 1795.
          
          Possessing no official situation which entitles me to offer my sentiments on political measures I may possibly be deemed intrusive when I offer my unasked advice. But Sir feeling the same ardent love for my country which has so freequently in times of danger & difficulty served as an appology for my letters, I still presume, without any other than that which arises from my solicitude in the present alarming situation of our affairs to offer you the unbiassed sentiments of a citizen whose whole life has been employed in endeavouring to understand & as far as in him lay in promoting the interests of his country, of one who considers your glory as closely connected with that interest & who views the present as a favourable moment to place it above the reach of party violence, & to procure to yourself a second time, by the common consent of America the endearing appellation of the savior of your country. In my present retired situation I have carefully read & considered the treaty with England I see in it not the slightest satisfaction for our wrongs. I see them in some instances authorized. In the commercial part I see articles which tho’ professing to be mutual are in no sort reciprocal, I see a

want of precission in many which may involve us in freequent disputes. But above all I dread in the ratification of the treaty an immediate rupture with France where (as I am informed by Letters from thence) the very apprehension has already excited very disagreeable sensations. To discuss these points or even to dwell on the construction which France may put on the 24th & 25 articles would be an unnecessary waste of your time, since the objections to them could not have esscaped your dicernment, & they may possibly admit of a construction varient from that which they at first view appear to carry with them, but at any rate they were unnecessary, & peculiarly improper at the present moment.
          There are two other articles tho less pointed at, which France can hardly in my opinion consider as much short of a direct declaration of hostilities. By the 17th article it is expressly admitted that enemies property on board of American ships is liable to capture. This is at least a question of considerable doubt since the general assent of civilized nations to the principle of the armed neutrality Britain alone dissenting. & surely this was a very improper moment to turn that doubt into a certainty to the injury of ourselves & our allies. By the latter part of the 12th Article this question it seems is again to be revived within two years after the war. Now as this question is capable of discussion as well at this as at any future time & as it depends in no sort upon the war what other construction can France possibly put upon this delay—than a tacit agreement between us & Britain to aid her (even at our own expence) in her determined hostility to that republic? while we were availing our selves of a contrary principle to protect the property of her rival. This argument derives additional force from the 18th art: which notwithstanding what we have suffered from the british construction of siege & blockade leave it still undefined & of course agreeably to a known principle of the law of nations (Vat.: 2d lib: 17 Cap:) acquiesses in their absurd & unlimmitted construction & enables them (as I am just informed they have done) to renew their attempt to starve France & her colonies. In our treaty with France tar turpentine cordage masts sails plank &c. are expresly declared not to be contraband, by this treaty all these articles are made conntraband. Upon what principle can France suppose that we entered into this stipulation at this time & in the very face of your

proclamation by which you refer to the modern law of nations for a just definition of the word contraband unless it were to disstress them?
          Pardon me sir on the score of my solicitude for the peace & well fare of my country if I intrude upon your time & patience. I dread a war with France as the signal for a civil war at home. She can, & I greatly fear that she will (should the treaty be ratified[)] compel us to enter the lists by claiming the effect of our guarantee of the Islands. Rent as our country unhappily is by parties nothing but personal consideration for your virtues can attatch the public confidence to the measures of government, Nothing but your glory can save under these circumstances the honor of our nation. I have the honor to be Dr Sir with the highest respect & essteem & with the sincerest attatchment Your Most Obt hum. Servt
          
            Rbt R. Livingston
          
        